The opinion of the court was delivered by
Breaux, J.
Gournet, Dueoté and Lovel Jeansonne were indicted for horse stealing.
*198They filed pleas of not guilty.
Jeansonne moved for a severance.
Subsequently Gournet and Ducoté withdrew their pleas of not guilty and plead guilty.
Jeansonne a few days after was tried, convicted and sentenced to three years’ hard labor.
He appeals on the ground “ that the evidence adduced against his co-defendant was calculated to prejudice his cause with the jury, and that he was informed at the time of the District Attorney’s intention to offer in evidence the confession of one of the defendants in the trial.”
The trial judge states in the bill of exception that the District Attorney announced to the court before any ruling was made, and at the time the motion for a severance was filed, that he would not prove any of the confessions made. Two of the accused then withdrew their plea of not guilty [and plead guilty, thus leaving the accused Jeansonne to be tried by himself.
The statement of the bill disposes of the case.
There is nothing for this court to decide.
Whether or not a severance will be granted is within the discretion of the court; further, the co-defendant having plead guilty, there was a severance and the accused was tried alone.
Judgement affirmed. ,